           Case 1:20-cv-04308-VSB Document 18 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
ASPEN SPECIALTY INSURANCE                                 :                        8/4/2020
COMPANY,                                                  :
                                                          :
                                        Plaintiff,        :         20-CV-04308 (VSB)
                                                          :
                      -against-                           :             ORDER
                                                          :
RCI HOSPITALITY HOLDINGS, INC., and :
THE END ZONE, INC.,                                       :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On July 31. 2020, Defendants filed a motion to dismiss the complaint pursuant to Federal

Rules of Civil Procedure 12(b)(2) and (3). (Doc. 14.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by August 21, 2020. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by August 31, 2020. Defendants’ reply, if any, shall be

served by September 14, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
        Case 1:20-cv-04308-VSB Document 18 Filed 08/04/20 Page 2 of 2




SO ORDERED.

Dated: August 4, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
